Title: Address, 8 January 1756
From: Washington, George
To: 



[Winchester, 8 January 1756]

Lieutenant Colonel Stephens has orders to read the following suspension and admonition to all the Officers.
“Whereas the Court of Enquiry that was held yesterday in behalf of our Sovereign Lord, the King, for examining into a complaint against Leehaynsious Dekeyser, Ensign in the Virginia Regiment, for a Breach of the twenty-third Article, fifteenth Section of War: Were unanimous in opinion that he was not only guilty of the crime for which he was arrested; but had

acted inconsistently with the character of a Gentleman, and scandalously for an Officer; whose character should be preserved by the nicest rules of Honour.
For these and other reasons, unnecessary to enumerate—I think it for the Honour of his Majesty’s Service, and the good of the Regiment; that the said Lehaynsius Dekeyser be Suspended; and he is hereby suspended and debarred from holding any post or having any connection with the said Regiment, until the Governors pleasure be known; or until he is acquitted by a general Court Martial; if he thinks proper to appeal for a further hearing.
This timely warning of the Effects of misbehaviour will, I hope, be instrumental in animating the younger Officers to a laudable Emulation in the Service of their Country. Not that I apprehend any of them can be guilty of offences of this nature: but there are many other misdemeanors that will, without due circumspection, gain upon inactive minds, and produce consequences equally disgraceful.
I would therefore earnestly recommend, in every point of Duty; willingness to undertake, and intrepid resolution to execute.
Remember, that it is the actions, and not the commission, that make the Officer—and that there is more expected from him than the Title. Do not forget, that there ought to be a time appropriated to attain this knowledge; as well as to indulge pleasure. And as we now have no opportunities to improve from example; let us read, for this desirable end. There is Blands and other Treatises which will give the wished-for information.
I think it my duty, Gentlemen, as I have the Honour to preside over you, to give this friendly admonition; especially as I am determined, as far as my small experience in Service; my abilities, and interest of the Service, dictate; to observe the strictest discipline through the whole economy of my Behaviour. On the other hand; you may as certainly depend upon having the strictest justice administred to all: and that I shall make it the most agreeable part of my duty, to study merit, and reward the brave, and deserving. I assure you, Gentlemen, that partiality shall never biass my conduct; nor shall prejudice injure any: but throughout the whole tenor of my proceedings, I

shall endeavour, as far as I am able, to reward and punish, without the least diminution.”

G:W.

